Citation Nr: 1308189	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a right foot/ankle disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	James E. Connor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Detroit, Michigan.  Jurisdiction is currently with the RO in Lincoln, Nebraska.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2010, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for hypertension, entitlement to service connection for a right foot/ankle disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD that meets the DSM-IV criteria.

2.  The Veteran's PTSD had onset in service or was caused by the Veteran's active military service.

3.  The Veteran's pes planus existed prior to service and was not permanently aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 


2.  The criteria for entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1112, 1131, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

PTSD

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) (2012).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)). 

Here, the Veteran is seeking entitlement to service connection for PTSD based on his naval service aboard the USS Bainbridge.  In written statements, as well as in his hearing testimony, the Veteran reported that during his deployment, Russian fighter planes made threatening gestures to the ship he was serving on, suggesting that they would deploy bombs against his ship.  The Veteran testified that during these enemy sorties, as well as the training exercises, the ship was often at general quarters, tensions were high, and he believed that hostilities could break out at any time.  He has asserted that he feared for his life and that the constant strain led to the development of PTSD.  

Although the simulated bombing runs carried out by Russian planes could be considered an "encounter" with an enemy force, in light of the fact that these sorties where just simulations designed to provoke and no actual attacks took place, the Board finds that the Veteran never "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b).  Accordingly, the Veteran's stressors must either be verified or he must meet the revised PTSD criteria.  

The Veteran's service personnel records confirm that he served on the USS Bainbridge.  Additionally, in support of his claim, the Veteran has submitted copies of letters he wrote to his family during his deployment on the USS Bainbridge during late 1982 through spring 1983.  In several of these letters, he describes the Russian's simulated bombings raids on his ship and reports that the ship has been at "Condition III", a heightened state of alert.  In a March 1983 letter to his brother, the Veteran recounts that his carrier group is making its way towards Russia and "talk on the ship is pretty intense and we are concerned about the possibility of a few stray missiles possibly being fired.  We are the [USS Enterprise]'s Anti-Air Warfare ship, so that means we'll be right in there if there is any shooting."  The Veteran then provides his brother with detailed instructions of what to do in case anything happens to him.  

These letters appear to corroborate the stressful circumstances of the Veteran's deployment and to support his contentions that he feared for his safety.  Furthermore, the stressors he has described are not so incredible as to be facially implausible and seem as if they could be consistent with the places, circumstances, and types of the Veteran's service.

The Veteran also submitted copies of newspaper articles which speak to escalating tension between the U.S. and the Soviet Union in the 1980s. 

U.S.S. Enterprise command and history of 1983 reflects that the U.S.S. Bainbridge was part of Battle Group Foxtrot.  It was noted that the Soviet reaction to the presence of the battle group commenced when two reconnaissance aircraft reconnoitered U.S.S. Enterprise while they were in Subic Bay.  It was noted that the reaction was at a "high level" and continued as the battle group proceeded north through Tsushima Strait into the Sea of Japan. 

Also of record is a comprehensive report by the Veteran's VA psychologist, Dr. J.R. dated October 2012.  In this report, Dr. J.R. concludes that the Veteran suffers from PTSD and Depressive Disorder which are both more likely than not due to the ongoing impact of his service -related experiences.  She discusses in detail the Veteran's claimed stressors, as well as why she believes the Veteran meets the DSM-IV criteria for PTSD.  She notes that the Veteran has described "actual or threatened death or serious injury of self or others" as part of naval service and that "he endured prolonged periods of stress, fear, and helplessness."  She further explains that her conclusions are based on the use of multiple diagnostic tools, including the Clinician Administered PTSD Scale for DSM-IV (CAPS), the PTSD Checklist (PCL), the Beck Depression Inventory- Second Edition (BDI-II), review of the Veteran's outpatient treatment records, and clinical interviews.  

Based on the above evidence, the Board finds that entitlement to service connection for PTSD is warranted.  Not only has the Veteran presented evidence that corroborates his claimed in-service stressors (see U.S.S. Enterprise command history of 1983), he also meets the criteria for entitlement to service connection for PTSD under the revised regulations.  

The Veteran has credibly described being confronted by circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and his response to those circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
Additionally, a VA psychologist has confirmed that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

While the Veteran has described other sources of trauma, in addition to his experiences aboard the U.S.S. Bainbridge, including surviving Hurricane Katrina, this is not, in and of itself, evidence that the Veteran's alleged stressors did not occur, rather, it merely indicates that other factors may be contributing to the Veteran's current psychological distress.  See Psychiatric/Psychological Medical Report by Michigan Disability Determination Service (August 24, 2006).  As noted above, the Veteran has submitted copies of letters he sent to his family during his military service corroborate his in-service stressors and his claimed stressor are consistent with the places, types, and circumstances of the veteran's service.  Additionally, the VA psychologist who is currently treating the Veteran has opined that his current acquired psychiatric disabilities are more likely than not due to his military service.  

Based on all the above evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for PTSD is warranted under the revised PTSD regulations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Pes Planus

The Veteran is also seeking entitlement to service connection for bilateral pes planus.

The Veteran's September 1980 enlistment examination notes that the Veteran suffers from pes planus.  There are no complaints of or treatment for pes planus or foot pain in the Veteran's service treatment records.  Additionally, pes planus is not noted on the Veteran's July 1983 separation examination nor is any other abnormality of the feet.  

Post service, there are no complaints of or treatment for pes planus for many years after service.  However, recent VA treatment records note a current diagnosis of pes planus, as well as hallux ridgidus, and cavus foot.  See VA Podiatry Consult 9August 12, 2010); VA Podiatry Consult (August 28, 2008).  

In a July 2008 statement, the Veteran appears to claim that his pes planus was caused by an accident in service in which a 100 pound bag landed on his feet.  However, at his October 2012 videoconference hearing, the Veteran appeared instead to be arguing that this accident caused his claimed right foot/ankle disability.  When questioned regarding his pes planus, he claimed that he experienced severe pain associated with running in service; however, he stated that once he stopped running and jogging, "that just took away my pain."  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2012).  Only such disorders as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted the military service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b). 

If a preexisting disorder is "noted" on entering the military service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in the disorder during the military service.  If the veteran meets that burden and shows that an increase in the disorder occurred, then the burden shifts to the government to show that any increase was due to the natural progress of the disease.  
Here, the Veteran's pes planus was noted on entering military service on his enlistment examination.  There is no evidence in the Veteran's service treatment records that he was treated for pes planus or foot pain during his military service and the condition is not noted at separation from service, which would seem to suggest that the condition improved rather than worsened.  Although the Veteran has claimed to have suffered some type of injury to his feet in service, such an injury is not documented in his service treatment records and no residuals were noted on the Veteran's July 1983 separation examination.  Additionally, the Veteran denied suffering from "foot trouble" on a Report of Medical History completed at separation.  While he offered testimony at his videoconference hearing that he experienced pain in his feet while running in service, he also testified that his pain resolved after he stopped running.  Therefore, even assuming that the Veteran's pes planus condition was temporarily worsened by the rigors of his service, the Veteran has failed to establish that any aggravation was permanent in nature.  

In conclusion, based on the evidence of record, the Board finds that the Veteran has failed to meet his burden in establishing that his pre-existing pes planus was permanently aggravated his active military service.  Accordingly, entitlement to service connection for pes planus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2007.  This letter informed the Veteran of what evidence was required to substantiate his claims for PTSD and pes planus, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth his or contentions during the October 2010 hearing before the undersigned Veterans Law Judge.  

The appellant was not afforded a VA medical examination of his PTSD; however, the Board is granting in full the Veteran's claim for entitlement to service connection for PTSD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran was also not afforded a VA examination with respect to his claim for bilateral pes planus.  However, as the Board discussed above, in cases such as this, where a disability is noted at enlistment, the veteran bears the burden of proving that the disability was permanently aggravated by his active military service.  As the Veteran has failed to do so, the Board finds that it has no duty to afford the Veteran a VA examination of his bilateral pes planus.  There is no competent and credible evidence establishing or even suggesting inservice aggravation. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral pes planus is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for hypertension and a right foot/ankle disability, as well as entitlement to TDIU.

The Veteran has claimed that his hypertension was caused or permanently aggravated by his PTSD.  While he has presented no evidence to support this claim, the Board notes that the Veteran was not previously service connected for PTSD, so the RO treated his claim as one for service connection on a direct basis.  Accordingly, the Board will remand the matter to give the Veteran an opportunity to develop his claim based on secondary service connection.  On remand, the Veteran should be provided with notice of what evidence is required to establish service connection secondary to an already service connected disability.  

The Veteran is also seeking service connection for a disability of the right foot and/or ankle.  While his service treatment records are negative for any injuries to either the right foot or ankle, the Veteran has described two traumas to the right foot that he suffered in service.  The first allegedly occurred when a 100 pound bag of potatoes fell on his foot.  The Veteran testified at his May 2012 RO hearing that he suffered from bruising and discoloration of the foot for years afterwards.  The second injury allegedly occurred when the Veteran slipped and fell, catching his foot under a staircase, pulling his big toe back and ripping the toenail off.  A July 2008 x-ray of the right foot showed "post-traumatic exostosis distal phalanx of great toe and changes at the first metatarsophalanjeal joint which may be related to previous trauma and may in part be developmental."  The Board also notes that private medical records from Advanced Medical Care and Wellness Center show that in September 2007, the Veteran was the victim of an assault which resulted in an injury to his right foot and ankle.  

While the Veteran appears to have a current disability of the right foot, the etiology of this disability is unclear.  The radiologist reviewing the July 2008 x-ray suggested that it could have been caused by either past trauma or a developmental defect.  Additionally, while the Veteran has reported several in-service injuries which he believes have caused his current condition, the Veteran's service treatment records, including his separation examination, show no evidence of any foot or ankle injury in service.  Furthermore, there is evidence that he has injured his right foot and ankle post service at least once.  As there is conflicting evidence about the nature and etiology of any current right foot/ankle disability, the Board finds that a VA examination is required.

The examiner is asked to identify all disabilities of the right foot and ankle the Veteran presently suffers from and then opine whether it is at least as likely as not (fifty percent or greater) that these disabilities had onset in service or were caused by the Veteran's active military service.  The examiner should assume for purposes of the examination that the Veteran did injure his right foot in service as he has testified.  

Finally, the Veteran is seeking entitlement to TDIU.  His claim was previously denied because at the time of the RO's decision, the Veteran was only service connected for bilateral hearing loss and tinnitus, with a combined disability rating of 10 percent, and there was no evidence that he was unemployable due to these service connected disabilities.  However, the Board has now granted entitlement to service connection for PTSD and has remanded two issues for additional development.  Once the RO has readjudicated the Veteran's claims for entitlement to service connection for hypertension and a right foot/ ankle disability, it should also readjudicate the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of how to establish a claim for secondary service connection.  

2. Develop the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected PTSD.  

3. The RO should schedule the Veteran for a VA examination of his right foot and ankle.  The examiner should note any functional impairment caused by the Veteran's disability or disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to identify all disabilities of the right foot and ankle and to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that any of these disabilities had onset in service or was caused or permanently aggravated by the Veteran's active military service.  A rational for the requested opinion should be provided.  

For purposes of this examination, the examiner should assume that the Veteran's accounts of injuries to his right foot in service are true.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  The RO should readjudicate the Veteran's claims for entitlement to service connection for hypertension and a right foot/ankle disability, and TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


